Appeal by claimant from a decision and decree of the Albany county surrogate disallowing a claim for seventy-six weeks’ services asserted to have been performed in nursing and caring for the intestate. The value of the services as asserted in the claim was twenty-five dollars per week. The claimant conducts a rooming house in the city of Albany in which intestate lived from August 1, 1935, to January 13, 1937, and for which she paid each week twenty dollars for room and meals. She was a woman of advanced years and feeble. It is unquestioned that claimant administered medicines and responded to requests for attention. An implied contract to pay for additional services was not established. A man employed in the house quotes the dedecent, “ Mrs. Brodhead always said Mrs. Blain [claimant] treated her very nice. As a matter of fact she said she intended to make her a nice present some time. She told me that on numerous different times.” For the weekly payment which claimant received she was required to care for the room occupied by intestate and to furnish her meals. Robinson v. Munn (238 N. Y. 40) sustains the decision of the surrogate. Decree unanimously affirmed, with costs to the respondent against the appellant. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.